 


109 HRES 749 IH: Recognizing the accomplishments of Ignacy Jan Paderewski as a musician, composer, statesman, and philanthropist on the occasion of the 65th anniversary of his death.
U.S. House of Representatives
2006-03-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 749 
IN THE HOUSE OF REPRESENTATIVES 
 
March 30, 2006 
Ms. Kaptur (for herself, Ms. Watson, Mr. Dingell, Mr. Burton of Indiana, Mr. Holt, and Ms. Baldwin) submitted the following resolution; which was referred to the Committee on International Relations 
 
RESOLUTION 
Recognizing the accomplishments of Ignacy Jan Paderewski as a musician, composer, statesman, and philanthropist on the occasion of the 65th anniversary of his death. 
 
 
Whereas Ignacy Jan Paderewski, born in Poland in 1860, was a brilliant and popular pianist who performed hundreds of concerts in Europe and the United States during the late 19th and early 20th centuries; 
Whereas Paderewski often donated the proceeds of his concerts to charitable causes; 
Whereas during World War I, Paderewski worked for the independence of Poland and served as the first Premier of Poland; 
Whereas in December 1919, Paderewski resigned as Premier of Poland, and in 1921 he left politics to return to his music; 
Whereas the German invasion of Poland in 1939 spurred Paderewski to return to political life; 
Whereas Paderewski fought against the Nazi dictatorship in World War II by joining the exiled Polish Government to mobilize the Polish forces and to urge the United States to join the Allied Forces; 
Whereas Paderewski died in exile in America on June 29, 1941, while war and occupation imperiled all of Europe; 
Whereas by the direction of United States President Franklin D. Roosevelt, Paderewski’s remains were placed alongside America’s honored dead in Arlington National Cemetery, where President Roosevelt said, He may lie there until Poland is free; 
Whereas in 1963, United States President John F. Kennedy honored Paderewski by placing a plaque marking Paderewski’s remains at the Mast of the Maine at Arlington National Cemetery; 
Whereas in 1992, United States President George H.W. Bush, at the request of Lech Walesa, the first democratically elected President of Poland following World War II, ordered Paderewski’s remains returned to his native Poland; 
Whereas on June 26, 1992, the remains of Paderewski were removed from the Mast of the Maine at Arlington National Cemetery, and were returned to Poland on June 29, 1992; 
Whereas on July 5, 1992, Paderewski’s remains were interred in a crypt at the St. John Cathedral in Warsaw, Poland; and 
Whereas Paderewski wished his heart to be forever enshrined in America, where his lifelong struggle for democracy and freedom had its roots and was cultivated, and now his heart remains at the Shrine of the Czestochowa in Doylestown, Pennsylvania: Now, therefore, be it 
 
That, on the occasion of the 65th anniversary of the death of Ignacy Jan Paderewski, the House of Representatives— 
(1)recognizes the accomplishments of Ignacy Jan Paderewski as a musician, composer, statesman, and philanthropist; 
(2)acknowledges the invaluable efforts of Ignacy Jan Paderewski in forging close Polish-American ties; and 
(3)is mindful of Poland's contribution to the war against global terrorism by becoming the strongest partner of the United States on the European continent. 
 
